DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are presented for examination.
Claims 1-21 are allowed.

Invention
The Present invention teaches "A vehicle control apparatus and method for moving and parking a vehicle double-parked around a parked vehicle are provided. The vehicle control apparatus includes a detector that detects departure intention information of the first vehicle and surrounding information of the second vehicle. A vehicle controller controls autonomous movement of the second vehicle and a processor detects a departure intention of the first vehicle based on the departure intention information. A movement plan of the second vehicle is generated based on the surrounding information when departure intention is detected and the vehicle controller moves the second vehicle based on the movement plan.”

Reason for Allowance
Claims 1-21 are allowed.

               Dependent claims 2-11, 13-21 are either directly or indirectly dependent upon independent claim 1, 12, therefore, are allowed in view of their dependence upon claims 1, 12.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          HASEJIMA et al. (US Pub. No.: 2019/0322318 A1) teaches “A parking assist apparatus 1 of the present invention assists parallel parking of an own vehicle 21. The 

          RAKSHIT et al. (US Pub. No.: 2017/0329341 A1) teaches “Vehicle positioning in a parking area is provided by obtaining vehicle information of vehicles for positioning in the parking area, identifying unutilized parking space in the parking area, then based on recognizing a vehicle movement event, determining an optimized layout for the vehicles, the optimized layout including position for each vehicle of the vehicles, the vehicle movement event including (i) actual or anticipated arrival of an arriving vehicle to be positioned in the parking area or (ii) actual or anticipated departure of a departing vehicle departing from the parking area, and positioning one or more vehicles of the vehicles to conform to the determined optimized layout, the positioning including automatically controlling movement of at least one autonomous vehicle of the one or more vehicles and repositioning a vehicle, of the one or more vehicles, that is a different vehicle than the arriving vehicle or departing vehicle.”
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.